DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-42, drawn to an orthopedic fixation system including an implant and an implant insertion device, classified in A61F 2/30734.
II. Claims 43-52, drawn to an orthopedic fixation system including an implant and a drill guide, classified in A61B 17/17.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions as claimed are separately useable, i.e. Invention I is used to insert a fixation device while Invention II is used to drill holes in order to place the fixation device in the correct location.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching different classes/subclasses 
Employing different, unrelated search queries
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Group 1, Bridge species:
Species 1A – bridge with four anchoring members, shown in Figs. 1A-2F; 
Species 1B - bridge with two anchoring members, shown in Figs. 14A-15F; and
Species 1C - bridge with three anchoring members, shown in Figs. 27A-28F.

Group 2, Implant insertion device species:
Species 2A – including a shell and grip receiver, shown in Figs. 6A-9B, 19A-22B and 32A-35B; and
Species 2B – including an actuator and blades, shown in Figs. 12A-13B, 25A-26B and 38A-39B.

Group 3, Drill guide species:
Species 3A – drill guide with one grip, shown in Figs. 40A-F, 41 and 42; and
Species 3B - drill guide with two grips, shown in Figs. 43A-43F, 44 and 45.

Applicant is required to elect one species from each of Group 1, 2 and 3 (i.e. 1A, 2A and 3A would constitute a proper election of species). The species are independent or distinct because of the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. It is also noted that several claims currently are improperly dependent. For example, claims 13-16 should depend from claim 3, not claim 4 because the invention is not described as including both species of implant insertion device at the same time, however claim 4 appears to describe species 2A, while dependent claims 13-16 appear to describe species 2B. Likewise, claims 25 to 28 should depend from claim 17, not from claim 18 and claims 39 to 42 should depend from claim 29, not claim 30. Claims 46, 47, 51 and 52 are also improperly dependent because the number of passages in the drill guide must match the number of anchoring members of the bridge according to the specification. For example, claim 43 depends from claim 1 which only describes a bridge with 2 anchoring members, while dependent claims 46 and 47 describe drill guides with 3 or 4 passages.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•	Searching different classes/subclasses 
•	Employing different, unrelated search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774